Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

COMMENT REGARDING THE INFOMRATION DISCLOSURE STATEMENT
Regarding the Information Disclosure Statement filed March 12, 2021: (1) Reference 76 has not been considered because the copy in the USPTO file is illegible; (2) References 92 and 96 have not been considered because no English Language Translations of the references are in the USPTO file; (3) References 110 and 112 have not been considered because no legible English Language Translations of the references are in the USPTO file; and (4) Reference 111 has not been considered because no copy of the reference is in the USPTO file.  See MPEP 609.


  PROVISIONAL OBVIOUSNESS DOUBLE PATENTING
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-46 of copending Application No. 16/459,444.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 of the instant application are generic to claims 21-46 of copending Application No. 16/459,444.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


REJECTION UNDER 35 U.S.C. § 103
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Weissleder et al (WO 2014/200767 in view of either one of Fu et al (U.S. Patent Application Publication 2015/0133319 A1) or Fan et al (U.S. Patent Application Publication 2015/0299784 A1). Weissleder et al teaches the production and use of compositions kits that have all of the limitations of the claimed compositions and kits of the instant claims.  For example, see Weissleder et al at the Abstract and paragraphs 0034-0043 (kits); paragraph 00105 (numbers of targets assayed); paragraph 0108 (types of binding molecules, e.g., antibodies); and paragraph 00117 (size of nucleic acid tags).  Weissleder et al clearly discloses and teaches the use of large numbers (i.e. more than 100) different specific protein binding moieties bound to oligonucleotides that bear regions with fluorescent or nucleic acid sequence barcodes for identification purposes.  For example, see Weissleder et al at paragraphs 0006, 00108, 00097, Table 1 (p. 90 ff.) paragraphs 00284-00289, 0070-0087, 00111, and 00114-00121, and Figure 1.  Weissleder et al teaches targets as being cell surface receptors, tumor targets, and virtually any protein that can be bound by a protein binding moiety.  Weissleder et al does not teach the use of universal primers for the amplification of oligonucleotide tags. Fu et al (U.S. Patent Application Publication 2015/0133319 A1) teaches the use of a universal primer for amplification of oligonucleotide tags (e.g., paragraphs 0171-0197).  Likewise, Fan et al (U.S. Patent Application Publication 2015/0299784 A1) teaches the use of universal primers for the amplification of oligonucleotide tags (e.g., Figures 1 and 3 and paragraphs 0087, and 0117-0121).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant .

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES MARTINELL whose telephone number is (571) 272-0719.
The examiner works a flexible schedule and can be reached by phone and voice mail.  Alternatively, a request for a return telephone call may be e-mailed to james.martinell@uspto.gov.  Since e-mail communications may not be secure, it is suggested that information in such requests be limited to name, phone number, and the best time to return the call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave T. Nguyen, can be reached on (571) 272-0731.

OFFICIAL FAX NUMBER
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Any Official Communication to the USPTO should be faxed to this number.



	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.






/JAMES MARTINELL/Primary Examiner, Art Unit 1634